DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of species XV, claims 21-44, in the reply filed on August 25, 2020 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 24, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 21-44 are objected to because of the following informalities: "a" should be inserted before "light" (claim 21, line 5); "the second layer" should read "the solid second layer" (claim 24).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 21-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claimed limitation of "light", as recited in claims 21 (line 10) and 35, is unclear as to whether said limitation is the same as or different from "light", as recited in claim 21, line 5.
The claimed limitation of "second die electrode", as recited in claim 22, is unclear as to whether said limitation is the same as or different from "a second die electrode", as recited in claim 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 21-36, 39 and 41-44, as best understood, is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Uemoto et al. (2010/0244662).
As for claim 21, Uemoto et al. show in Figs. 1A-1C and related text a light emitting device 1, comprising: 
a first layer 10 having a length from a first end to a second end, the first layer having a width and a thickness, the length, the width and the thickness being orthogonal to each other, and the width and the thickness being less than the length (Fig. 1A); 
a non-packaged light emitting diode (LED) die 14 configured to emit light having a first spectral power distribution (SPD), the non-packaged LED die having a first die electrode (not shown) and a second die electrode (not shown), the LED dies being supported by the first layer; 
a solid second layer 15 entirely composed of a first material, the solid second layer having a non-planar interface facing the first layer, the first material comprising a wavelength conversion material for converting light having the first SPD to light having a an SPD different from the first SPD ([0034]); and 
an electrically conducting material 11/12 on a surface of the first layer, the electrically conducting material arranged in a pattern that operatively connects the first die electrode and the second die electrode of the non-package LED die,
wherein a surface of the solid second layer is an outermost surface of the light emitting device.

As for claim 22, Uemoto et al. show the first die electrode and second die electrode of the non-packaged LED die face the first layer, and the non-packaged LED is connected to the pattern (Fig. 1C).

As for claim 23, Uemoto et al. show the material composing the second layer is plastically deformed to encase the LED dies (Fig. 1C). 
Regarding the process limitations ("plastically deformed to encase the LED dies"), these would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
	Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear. 
	
As for claim 24, Uemoto et al. show the first layer and the second layer are coextensive along a length (arbitrarily chosen) of the light emitting device (Fig. 1C).

As for claim 25, Uemoto et al. show the surface of the first layer is a flat surface (Fig. 1A and 1C).

As for claim 26, Uemoto et al. show the LED dies are blue or UV emitting LED dies ([0020]).

As for claim 27, Uemoto et al. show the light emitting device is a white light emitting device ([0003]).

As for claim 28, Uemoto et al. show the wavelength conversion material comprises a phosphor ([0034]).

As for claim 29, Uemoto et al. show the first layer comprises a light-transmissive material ([0034]).

As for claim 30, Uemoto et al. show the first layer is transparent ([0018]; note: Al2O3 and AlN are transparent between near-UV and mid-IR wavelengths).

As for claim 31, Uemoto et al. show the first layer comprises a metal ([0018]).

As for claim 32, Uemoto et al. show multiple of the non-packaged LED die are electrically connected in series ([0033]).

As for claim 33, Uemoto et al. show the first die electrode and the second die electrode are located on a first side of the non-packaged LED die (Fig. 1C). 

As for claim 34, Uemoto et al. show the non-packaged LED die is configured to emit the light having the first SPD through a second side of the non-packaged LED die opposite the first side of the non-packaged LED die (Fig. 1C; Note: some of lights emit through a second side of the LED die).

As for claim 35, Uemoto et al. show the first side of the non-packaged LED die reflects light from within the LED die back into the non-packaged LED die (Fig. 1C; note: some of lights reflect from within the LED die back into the LED die).

As for claim 36, Uemoto et al. show the first side of the non-packaged LED die faces the first layer (Fig. 1C). 

As for claim 39, Uemoto et al. show the non-packaged LED die is a flip-chip LED die (Fig. 1; [0004], lines 8-9). 

As for claim 41, Uemoto et al. show the light emitting device has a thickness in a range from 1 mm to 1 cm ([0042]).

As for claim 42, Uemoto et al. show the second layer comprises a light-transmissive material ([0034]). 

As for claim 43, Uemoto et al. show the interface of the second layer is a textured interface (Fig. 1C).

As for claim 44, Uemoto et al. show a thickness of the second layer is greater than a height of the LED dies (Fig. 1C).
	
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 37, 38 and 40, as best understood, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Uemoto et al. (2010/0244662) in view of Sah (2009/0140271).
As for claims 37, 38 and 40, Uemoto et al. disclosed substantially the entire claimed invention, as applied to claim 21 above, except a third layer, the first layer being arranged between the solid second layer and the third layer (claim 27); the third layer comprises another wavelength conversion material (claim 28); and the light emitting device has a flexible cylinder or half-cylinder shape (claim 40).
Sah teaches in Fig. 4D or 6A and related text:
As for claim 37, a third layer 47, the first layer 42 being arranged between the solid second layer 44/47/41 and the third layer (Fig. 4D).

As for claim 38, the third layer comprises another wavelength conversion material (Fig. 4D; [0068]).

As for claim 40, the light emitting device 6 has a flexible cylinder or half-cylinder shape (Fig. 6A).
Uemoto et al. and Sah are analogous art because they are directed to a light emitting device and one of ordinary skill in the art would have had a reasonable expectation of success to modify Uemoto et al. with the specified feature(s) of Sah because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to include a third layer, the first layer being arranged between the solid second layer and the third layer; the third layer comprising another wavelength conversion material; and the light emitting device having a flexible cylinder or half-cylinder shape, as taught by Sah, in Uemoto et al.'s device, in order to improve light efficiency of the device and to use an application which requires a flexible cylinder or half-cylinder shape.
Furthermore, a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21 and 23-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11,189,753. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-23 of U.S. Patent No. 11,189,753 anticipate claims 21 and 23-44.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIYA LI whose telephone number is (571)270-1572.  The examiner can normally be reached on Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNNE GURLEY can be reached on (571)272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEIYA LI/Primary Examiner, Art Unit 2811